United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                               April 24, 2003
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-21113
                          Summary Calendar


                           JOSE A. PEREZ,

                                                 Plaintiff-Appellant,


                               VERSUS


                     UNITED STATES OF AMERICA,

                                                 Defendant-Appellee.




           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                            H-02-CV-1306




Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Taxpayer Jose Perez (hereinafter “Perez”) filed this action in

the United States District Court for the Southern District of Texas

seeking various reliefs from the IRS’s efforts to collect his


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
outstanding federal income tax liability for the years 1984 through

1987.     The District Court held that Perez was barred by the

doctrine of res adjudicata from litigating these claims because

they arise out of the same operative facts as his prior suit, Perez

v. United States, (No. 02-50377, Fifth Circuit, November 27, 2002).

Accordingly, the District Court granted the motion for summary

judgment of the United States and dismissed all of taxpayer’s

claims.   Perez appeals to this Court.

     We have carefully reviewed the briefs, the record excerpts,

the reply briefs and relevant portions of the record itself.   For

the reasons stated by the District Court in its Memorandum and

Order filed herein on July 18, 2002, we AFFIRM the final judgment

entered on July 18, 2002, which granted summary judgment in favor

of the United States.   AFFIRMED.




                                    2